Citation Nr: 1503062	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for residuals of frostbite.

2.  Entitlement to service connection for residuals of frostbite, specifically neuropathy of the left and right lower extremities.  

3.  Entitlement to a compensable rating for bilateral inguinal hernia.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

6.  Entitlement to a special monthly compensation (SMC), based on loss of use.

7.  Entitlement to housebound aid and attendance.

8.  Entitlement to a total disability rating based in individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Veteran, his brother, & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which denied the claim to reopen the issue entitlement to service connection for residuals of frostbite.

In July 2014, the Veteran, his brother, and his wife testified before the undersigned Veterans Law Judge in a travel board hearing.  A copy of the transcript has been associated with the claims file. 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of a compensable rating for bilateral inguinal hernia, service connection for hearing loss and an acquired psychiatric disorder, as well as entitlement to SMC, housebound aid and attendance, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2007, the Board denied the Veteran's claim for service connection for residuals of frostbite.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the May 2007 Board decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of frostbite.

3.  The Veteran's residuals of frostbite are etiologically related to service.  


CONCLUSIONS OF LAW

1.  The May 2007 Board decision that denied the Veteran's appeal for service connection for residuals of frostbite is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  New and material evidence having been received, the claim for service connection for residuals of frostbite is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for service connection for residuals of frostbite, specifically neuropathy of the left and right lower extremities, have been met.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis -New and Material Evidence Claim for Residuals of Frostbite

In May 2007, the Veteran's claim for service connection for residuals of frostbite was denied by the Board.  The evidence of record at that time included service treatment records, as well as private and VA medical records, and lay statements from the Veteran's brother and a friend, both of whom also served in Korea at the same time.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision; therefore, became final.  

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the May 2007 decision, evidence submitted includes lay statements from various family members describing the Veteran's symptoms, and a July 2014 statement from his ex-wife that he had gone to the VA medical center (VAMC) in Ashville in 1970 seeking treatment for his feet, as well as a June 2014 private medical opinion by a Dr. R.B. of Arden Family Health Center opining that is at likely as not that the Veteran's left and right lower extremity neuropathy are a result of frostbite in service.  

Assuming the credibility of the statements above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the May 2007 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between the Veteran's service in Korea and his current residuals of frostbite, which was the element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for residuals of frostbite is warranted.  


Analysis-Service Connection for Residuals of Frostbite

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the instant case, the record shows that the Veteran currently has problems with neuropathy in his lower extremities, including burning and pain, as noted throughout the record.  See e.g. Dr. R.B. June 2014 opinion; October 2003 VAMC Asheville treatment records.  Hickson element (1) is accordingly met.

Turning to in-service injury, the Veteran has asserted that he sustained frostbite during specifically while serving in Korea in the winters of 1966 and 1967.  While the separation examination is negative for any complaints of residuals of frostbite, the Veteran contends that he was hospitalized for this condition, although no available service treatment records show hospitalization for frostbite.  Review of the claims file shows that some of the Veteran's medical records from service may have been at the National Personnel Records Center during a 1973 fire.  The Veteran also contended that he originally sought treatment about a year after service for his residuals of frostbite at the VAMC in Ashville, but in July 2006, after various inquires, VA made a Formal Finding on the Unavailability of VAMC Asheville medical records from 1967 to 2002.  Personnel records do however indicate that the Veteran served from March 1966 to April 1967 the United States Army Pacific, Korea.  Therefore, the Veteran's contentions that he was present in Korea during the winter are consistent with the circumstances of his service.  

The Veteran also submitted statements from his brother who was serving at a different base in Korea simultaneously, as well as a buddy statement from S.M., who stated that he had seen the Veteran in Korea while he was recovering from frostbite after guard duty and remembered that the Veteran's hands and feet had hurt for a couple of weeks.  His brother noted that he had visited the Veteran in Korea when he was also stationed there, and that he remembered his brother being frostbitten and hospitalized and then off duty for a couple of weeks.  He also stated they did not have the proper equipment to combat the cold in Korea.  The Veteran's ex-wife also submitted a statement in July 2014 that the Veteran began to have problems with frostbite in service and that he went to the VAMC in Ashville in 1970 for treatment for pain and swollen feet.  The Board notes that the Veteran, his ex-wife, his brother, and his peers are competent to give evidence about what they experienced; which is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  The Veteran's contentions, and the observations from friends and family, have been consistent throughout the appeal period.  Therefore, Hickson element (2) is satisfied. 

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's current residuals of frostbite, and his military service.  The relevant evidence includes a June 2014 opinion from a private physician, Dr. R.B., who has been treating the Veteran.  The physician indicated that he had reviewed the claims file including service treatment records, medical records, and the various lay statements the Veteran submitted.  He also reviewed a Merck Manual article which indicated that all degrees of frostbite can create long-term neuropathic effects.  He further noted that according to the Department of Veterans Affairs, non-freezing and freezing cold injuries may result in neurological and vascular injuries that may remain throughout a person's lifetime.  It was also noted that it is not uncommon for there to be no record of treatment for cold injuries as records may become lost, and many never seek care for cold injuries.  The examiner also noted that he reviewed the winter weather at Camp Casey.  The examiner overall opined that it was at least as likely as not that the Veteran's disabilities of the left and right lower extremities were a result of the cold injury that he suffered while stationed in Korea with the Army.  

The Board finds that the June 2014 private clinician's opinion is highly probative.  The opinion is consistent with the other evidence of record including the Veteran's lay history and buddy statements, and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There are no negative nexus opinions that contradict this opinion.  When viewed in the context of the competent and credible lay assertions regarding the onset of the Veteran's residuals of frostbite in service and the recurrence of such symptoms since service discharge, the Board finds that all of the requirements for the grant of service connection for residuals of frostbite, specifically neuropathy of the left and right lower extremities, have been met.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of frostbite is reopened.

Service connection for residuals of frostbite, specifically neuropathy of the left and right lower extremities, is granted.


REMAND

In a May 2014 rating decision, VA denied a compensable rating for bilateral inguinal hernia; service connection for hearing loss, an acquired psychiatric disorder, and neuropathy of the right and left lower extremities; and entitlement to SMC, housebound aid and attendance, and TDIU.  Notice of these determinations was sent to the Veteran in May 2014. 

In a statement also received in June 2014, the Veteran expressed disagreement with these determinations, and that he wished to have a Decision Review Officer review his file.  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) as to the issues of a compensable rating for bilateral inguinal hernia, service connection for hearing loss and an acquired psychiatric disorder, and entitlement to SMC, housebound aid and attendance, and TDIU.  As such, the RO is now required to send the Veteran an SOC as to these issues.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The issues of service connection for neuropathy of the right and left lower extremities have already been addressed in the above grant of service connection for residuals of frostbite, specifically neuropathy of the left and right lower extremities.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran on the issues of a compensable rating for bilateral inguinal hernia, service connection for hearing loss and an acquired psychiatric disorder, as well as entitlement to SMC, housebound aid and attendance, and TDIU, based on the June 2014 notice of disagreement.  If, and only if, the appeal is perfected by a timely filed substantive appeal, these issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


